DETAILED ACTION
The following Office action concerns Patent Application Number 16/800,613.  Claims 1-11 are pending in the application.
Claim 10 has been withdrawn from consideration as being drawn to a non-elected invention.
	The applicant’s amendment filed April 7, 2021 has been entered.
	The previous rejection of claim 2 under 35 USC 112 is withdrawn for the reasons of record.
	The previous rejection of claims 1-9 under 35 USC 102/103 is maintained in this action and discussed below.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Nakanoya et al (JP 2011-238596, included in the applicant’s IDS).
Nakanoya et al teaches a conductive composition comprising silver metal nanoparticles, metal particles, thermosetting resin, curing agent and dispersant (par. 10, 22, 34, 42).  The metal nanoparticles have an average diameter of 20-200 nm (par. 22).  The metal particles have an average diameter of 0.5-15 µm (par. 34).  The thermosetting resin includes glycidyl epoxy and bisphenol A epoxy (par. 47, 49).  Glycidyl epoxy contains an oxirane ring.  The curing agent includes imidazole, which is a five-membered aromatic ring containing nitrogen (par. 59).  In an example, the ratio of thermosetting epoxy resin to curing agent is 1.3g/0.7g = 1.85:1 (par. 99, Ex. 11).  The dispersant includes carboxy methylcellulose (par. 42).  The amount of dispersant is 0.1 to 6 % by weight (par. 17).  The total amount of thermosetting resin and curing agent is 1-15 % by weight (par. 65).  

In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed components and resultant properties from the disclosure would have been obvious to a person of ordinary skill in the art since Nakanoya et al teaches a conductive resin composition which contains each of the recited ingredients within the claimed ranges.
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Nakanoya et al (JP 2011-238596, included in the applicant’s IDS) in view of Iwai et al (US 2018/0193913).
Nakanoya et al teaches a conductive composition as described above.  Nakanoya et al does not teach that the composition comprises ethyl cellulose.	However, Iwai et al teaches a conductive silver paste comprising ethyl cellulose (par. 13).  The ethyl cellulose improves the printability of the paste (par. 14-15).

Response to Arguments
The applicant argues that the claimed range of metal nanoparticle size is critical to the invention.  However, the claimed range of 30-600 nm is much broader than the prior art range of 20-200 nm.  For a criticality analysis, the claimed range is narrow compared to a broader prior art range (See Atofina, cited by applicant).  The applicant has not shown that the claimed size range of 30-600 nm is critical compared to the narrow prior art range of 20-200 nm.
The applicant argues that the invention has an unexpected benefits of small resistance and excellent adhesion.  However, the examples in the specification are of no probative value in determining patentability of claims since they do not involve a comparison of applicant’s invention of conductive composition with the closest applied prior art.  See In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984) and In re Fenn, 208 USPQ 470 (CCPA 1981).  Even if, arguendo, the comparison had been done between In re Clemens, 206 USPQ 289 (CCPA 1980).
The applicant argues that the specific resistance and peel strength are properties of the claimed composition.  However, as explicitly stated in the claim, specific resistance and peel strength are properties of a conductor made by applying and calcining the claimed composition.  Calcining is an intended use of the composition.  Therefore, specific resistance and peel strength relate to an intended use of the composition.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        April 22, 2021